DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin D. Lee (Reg. No. 68,164) on 1/11/2022.
The application has been amended as follows: 
	11. (Currently Amended)	The method of claim 10, 	wherein the transmitting device includes a first station management entity (SME), a first MAC layer management entity (MLME), and a second MLME, 	wherein the receiving device includes a second SME, a third MLME, and a fourth MLME, 	wherein the first MLME and the third MLME are entities supporting the first band, 	wherein the second MLME and the fourth MLME are entities supporting the second band, 	wherein the multi-band setup request frame and the multi-band setup response frame are transmitted/received between the first MLME and the third MLME, 	wherein the multi-band Ack request frame and the multi-band Ack response frame are transmitted/received between the second MLME and the fourth MLME, 	wherein the first and second SMEs generate a primitive including a multi-band parameter, 	wherein the multi-band parameter includes a channel number, operating class, and band identifier (ID) designated in the multi-band, and 	wherein the primitive is transferred to the first to fourth MLMEs.

Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474